DETAILED ACTION
Response to amendment dated 5/16/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Murai et al. (US 2012/0027461).
With respect to claim 1, Murai et al. disclose a belt conveyance device comprising: a plurality of rollers (e.g. fig. 2, item(s) 52 and/or 53) disposed at intervals from each other and rotating around axes; a belt (e.g. fig. 2, item 51) disposed around the plurality of rollers and traveling; a meandering correction part (e.g. fig. 2, item(s) 75, 76, 76a, 77, 77a and/or 78) which shifts one end portion in an axial direction of a tension roller (e.g. item 52) included in the plurality of rollers in a radial direction (e.g. figs. 2 and/or 4, Y and/or X directions) within a predetermined range to correct a meandering of the belt (as shown at least by fig. 4); and an adjustment part (e.g. fig. 2, item(s) 61, 62, 63, 64, 65) which shifts the other end portion in the axial direction of the tension roller (e.g. item 52), which is an opposite end portion to the one end portion, in the radial direction (e.g. figs. 2 and/or 4, Y and/or X directions).
With respect to claim 2, Murai et al. further disclose wherein the adjustment part includes: an adjustment advancing/retreating member (e.g. fig. 2, item 64) provided so as to be capable of advancing and retreating in the radial direction (e.g. figs. 2 and/or 4, Y and/or X directions); an adjustment holder (e.g. fig. 2, item(s) 65 and/or 54) provided so as to be turnable around an axis in parallel with the tension roller (52) and supporting the other end portion of the tension roller (52) in a rotatable manner (as discussed at least in paragraphs 59-68); and an adjustment elastic member (e.g. fig. 2, item 58) pressing the adjustment holder (65 and/or 54) on the adjustment advancing/retreating member (64), wherein the adjustment advancing/retreating member (64) advances or retreats while coming into contact with the adjustment holder (65 and/or 54) such that the adjustment holder (65 and/or 54) is turned to shift the other end portion of the tension roller (52) in the radial direction (e.g. figs. 2 and/or 4, Y and/or X directions).
With respect to claim 3, Murai et al. further disclose wherein the meandering correction part includes: an eccentric cam (e.g. item 77) provided so as to be rotatable around an axis (e.g. an axis along the axial direction of fig. 2, item 76a which is parallel to the tension roller 52) in parallel with the tension roller (52); a correction holder (e.g. fig. 2, item 76a) provided so as to be turnable around an axis (e.g. an axis along the axial direction of fig. 2, item 76a which is parallel to the tension roller 52) in parallel with the tension roller (52) and supporting the one end portion of the tension roller (52) in a rotatable manner (as discussed at least in paragraphs 69-82); a correction elastic member (e.g. fig. 2, item 80) pressing the correction holder (76a) on the eccentric cam (77); and a driving part (e.g. fig. 2, item 76) which rotates the eccentric cam while adjusting an angle to turn the correction holder and to shift the one end portion of the tension roller supported by the correction holder within the predetermined range.
With respect to claim 4, Murai et al. further disclose wherein the adjustment advancing/retreating member (64) is an adjustment screw (as discussed at least in paragraph(s) 61) screwed with a main frame (e.g. fig. 2, item(s) 61, 62, and/or 78) which supports the plurality of rollers (52 and/or 53) in a rotatable manner (as shown at least by fig. 2).
With respect to claim 5, Murai et al. further disclose wherein the adjustment screw (64) is rotated by a motor (63).
With respect to claim 6, Murai et al. disclose an image forming apparatus (e.g. fig. 1), comprising the belt conveyance device according to claim 1 (as shown at least by fig. 2 and/or as discussed above).
With respect to claim 7, Murai et al. further disclose wherein the adjustment part further includes a fixing member (e.g. item(s) 63 and/or 76)which can fix or activate the adjustment part (e.g. fig. 2, item(s) 61, 62, 64,  and/or 65), wherein when the fixing member fixes the adjustment part (61, 62, 64,  and/or 65), the adjustment part is prevented from shifting the other end portion of the tension roller (52) in the radial direction (e.g. figs. 2 and/or 4, Y and/or X directions), and when the fixing member (63 and/or 76) activates the adjustment part (61, 62, 64,  and/or 65), the adjustment part (61, 62, 64,  and/or 65) is allowed to shift the other end portion of the tension roller (52) in the radial direction (Y and/or X direction(s)).  

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but are now moot in view of the new grounds of rejection necessitated by amendment.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed control part controlling the plurality of rollers, the belt and the meandering correction part, wherein the one end portion of the tension roller is automatically shifted in the radial direction by the meandering correction part controlled by the control part, and the other end portion of the tension roller is shifted in the radial direction by the adjustment part operated manually, in combination with the remaining claim elements as set forth in the claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW